EXHIBIT SIERRA PACIFIC POWER COMPANY RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Year ended December 31, 2009 2008 2007 2006 2005 EARNINGS AS DEFINED: IncomeFrom Continuing Operations After Interest Charges $ 73,085 $ 90,582 $ 65,667 $ 57,709 $ 52,074 Income Taxes 31,225 37,603 26,009 27,829 28,379 IncomeFrom Continuing Operations before Income Taxes 104,310 128,185 91,676 85,538 80,453 Fixed Charges 74,955 84,478 75,655 79,093 72,652 Capitalized Interest (AFUDC-debt) (3,044 ) (9,464 ) (12,771 ) (5,505 ) (1,504 ) $ 176,221 $ 203,199 $ 154,560 $ 159,126 $ 151,601 Total FIXED CHARGES AS DEFINED: Interest Expensed and Capitalized (1) $ 74,955 $ 84,478 $ 75,655 $ 79,093 $ 72,652 Total 74,955 84,478 75,655 79,093 72,652 RATIO OF EARNINGS TO FIXED CHARGES 2.35 2.41 2.04 2.01 2.09 (1) Includes amortization of premiums, discounts, and capitalized debt expense and interest component of rent expense. For the purpose of calculating the ratios of earnings to fixed charges, “Fixed charges” represent the aggregate of interest charges on short-term and long-term debt (whether expensed or capitalized) and the portion of rental expense deemed attributable to interest.“Earnings” represents pre-tax incomefrom continuing operations before, solely with respect to the years ended December 31, 2006 and 2005,pre-tax preferred stock dividend requirement plus fixed charges (excluding capitalized interest).
